— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 3, 1978, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Accordingly, counsel’s application for leave to withdraw is granted (see Anders v California, 386 US 738; cf. People v Gonzalez, 47 NY2d 606). Moflen, P.J., Cohalan, Margett and O’Connor, JJ., concur.